
	
		II
		110th CONGRESS
		1st Session
		S. 1998
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Durbin (for himself,
			 Mr. Hagel, Mrs.
			 Feinstein, Mrs. Clinton,
			 Mr. Dodd, Mrs.
			 Murray, and Mr. Johnson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reduce child marriage, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Child Marriage
			 Prevention and Protection Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Research shows
			 that child marriage in developing nations is often associated with adverse
			 economic and social consequences and is dangerous to the health, security, and
			 well-being of girls and detrimental to the economic development of
			 communities.
			(2)The issue of
			 child marriage is interwoven with broader social and cultural issues and is
			 most effectively addressed as a development challenge through integrated,
			 community-based approaches to promote and support girls’ education and
			 skill-building and healthcare, legal rights, and awareness for girls and
			 women.
			(3)As Charlotte
			 Ponticelli, Senior Coordinator for International Women’s Issues for the
			 Department of State, stated on September 14, 2005: It is unconscionable
			 that in the 21st century girls as young as 7 or 8 can be sold as brides. There
			 is no denying that extreme poverty is the driving factor that has enabled the
			 practice to continue, even in countries where it has been outlawed…We need to
			 be shining the spotlight on early marriage and its underlying causes…We must
			 continue to do everything we can to ensure that girls have every opportunity to
			 become agents of change and to expand the realm of what is
			 possible for their societies and the world at large.
			(4)The severity of
			 the adverse impact of child marriage increases as the age at marriage and first
			 childbirth decreases.
			(5)A Department of
			 State survey in 2005 found that child marriage was a concern in 64 out of 182
			 countries surveyed and that the practice is especially acute in sub-Saharan
			 Africa and South Asia.
			(6)According to the
			 United Nations Children’s Fund, in Ethiopia and in parts of West Africa
			 marriage at the age of 7 or 8 is not uncommon.
			(7)In developing
			 countries, girls aged 10 to 14 who become pregnant are 5 times more likely to
			 die in pregnancy or childbirth than women aged 20 to 24.
			(8)Girls in
			 sub-Saharan Africa are at much higher risk of suffering obstetric
			 fistula.
			(9)According to the
			 Department of State: Pregnancy at an early age often leads to obstetric
			 fistulae and permanent incontinence. In Ethiopia, treatment is available at
			 only 1 hospital in Addis Ababa that performs over 1,000 fistula operations a
			 year. It estimates that for every successful operation performed, 10 other
			 young women need the treatment. The maternal mortality rate is extremely high
			 due, in part, to food taboos for pregnant women, poverty, early marriage, and
			 birth complications related to FGM [Female Genital Mutilation], especially
			 infibulation..
			(10)Adolescents are
			 at greater risk of complications during childbirth that can lead to fistula
			 because they have less access to health care and are subject to other
			 significant risk factors related to the mother’s physical immaturity.
			(11)In nearly every
			 case of obstetric fistula, the baby will be stillborn.
			(12)The physical
			 symptoms of obstetric fistula include incontinence or constant uncontrollable
			 leaking of urine or feces, frequent bladder infections, infertility, and foul
			 odor. The condition often leads to the desertion of fistula sufferers by
			 husbands and family members and extreme social stigma.
			(13)Although data on
			 obstetric fistula are scarce, the World Health Organization (WHO) estimates
			 that there are more than 2,000,000 women living with fistula and 50,000 to
			 100,000 new cases each year. These figures are based on the number of women who
			 seek medical care. Many more suffer from the disabling condition.
			(14)Adolescent girls
			 are more susceptible than mature women to sexually transmitted infections,
			 including HIV, due to both biological and social factors.
			(15)Research in
			 several countries with high rates of HIV infection indicates that married girls
			 are at greater risk for HIV than their unmarried peers.
			(16)Child marriage
			 can have additional long-term consequences when combined with female genital
			 cutting because the girls who have undergone that procedure can experience
			 greater complications during pregnancy, leading to lasting health problems for
			 themselves and their children.
			(17)Child marriage
			 is a leading barrier to girls’ education in certain developing
			 countries.
			(18)A high incidence
			 of child marriage undermines the efforts of developing countries and donor
			 countries, including the United States, to promote economic and social
			 development.
			(19)The causes of
			 child marriage include poverty, custom, and the desire to protect girls from
			 violence or premarital sexual relations.
			(20)Child marriage
			 may also be a product of gender violence in which a man abducts and rapes a
			 girl and then, sometimes through negotiations with traditional leaders,
			 negotiates a settlement with the girl's parents, including marriage to the
			 victim.
			(21)The practice of
			 child marriage is considered a harmful traditional practice by
			 the United Nations Children’s Fund.
			(22)The Convention
			 on Consent to Marriage, Minimum Age for Marriage, and Registration of
			 Marriages, adopted at the United Nations, December 10, 1962, requires the
			 parties to the Convention to overcome all customs, ancient laws, and
			 practices by ensuring complete freedom in the choice of a spouse, eliminating
			 completely child marriages and the betrothal of young girls before the age of
			 puberty.
			(23)The African
			 Charter on the Rights and Welfare of the Child, which entered into force in
			 1990, provides that child marriage and the betrothal of girls and boys
			 shall be prohibited and effective action, including legislation, shall be taken
			 to specify the minimum age of marriage to be eighteen years.
			(24)In Ethiopia,
			 Girls’ Activity Committees, community-based groups formed to support girls in
			 school and advocate for girls’ education, have conducted community awareness
			 and informational campaigns, enlisted the assistance of traditional clan and
			 religious leaders, discouraged families from practicing child marriage,
			 encouraged girls’ school attendance, and taken steps to reduce gender-based
			 violence and create safer environments for girls en route to or from school and
			 in the classroom.
			(25)Recognizing the
			 importance of the issue and the effects of child marriage, the Senior
			 Coordinator for International Women’s Issues of the Department of State
			 initiated an effort in 2005 to collect and assess information on the incidence
			 of child marriage and on the existence and effectiveness of initiatives funded
			 by the United States to reduce the incidence of child marriage or the negative
			 effects of child marriage and to measure the need for additional
			 programs.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Agency.
			(2)AgencyExcept
			 as otherwise provided in this Act, the term Agency means the
			 United States Agency for International Development.
			(3)Child
			 marriageThe term child marriage means the legal or
			 traditional marriage of a girl or boy who has not yet reached the minimum age
			 for marriage stipulated in law in the country of which they are a
			 citizen.
			(4)Developing
			 nationThe term developing nation means any nation
			 eligible to receive assistance from the International Development Association
			 or the International Bank for Reconstruction and Development.
			(5)HIVThe
			 term HIV has the meaning given that term in section 3 of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7602).
			(6)HIV/AIDSThe
			 term HIV/AIDS has the meaning given that term in section 3 of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7602).
			(7)Obstetric
			 fistulaThe term obstetric fistula means a rupture
			 or hole in tissues surrounding the vagina, bladder, or rectum that occurs
			 during prolonged, obstructed childbirth.
			(8)Relevant
			 executive branch agenciesThe term relevant executive
			 branch agencies means the Department of State, the Agency, the
			 Department of Health and Human Services, and any other department or agency of
			 the United States, including the Millennium Challenge Corporation, that is
			 involved in implementing international health or development policies and
			 programs of the United States.
			(9)SecretaryExcept
			 as otherwise provided in this Act, the term Secretary means the
			 Secretary of State.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the untapped
			 economic and educational potential of girls and women in many developing
			 nations represent an enormous loss to those societies;
			(2)expanding
			 educational opportunities for girls and economic opportunities for women and
			 reducing maternal and child mortality are critical to the achievement of
			 internationally recognized health and development goals and of many global
			 health and development objectives of the United States, including efforts to
			 prevent HIV/AIDS;
			(3)since child
			 marriage is a leading barrier to the continuation of girl’s education in many
			 developing countries, it is important to integrate this issue into new and
			 existing United States-funded efforts to promote education, strengthen legal
			 rights and legal awareness, reduce gender-based violence, and promote
			 skill-building and economic opportunities for girls and young women in regions
			 with a high incidence of child marriage; and
			(4)effective
			 community-based efforts to reduce and move toward the elimination of child
			 marriage as part of an integrated strategy to promote girls’ education and
			 empowerment will yield long-term dividends in the health and economic sectors
			 in developing countries.
			5.Development of
			 child Marriage prevention strategy
			(a)Requirements
			 for StrategyThe Secretary shall develop a comprehensive
			 strategy, taking into account the work of the relevant executive branch
			 agencies, to reduce the incidences of child marriage around the world by
			 further integrating this issue into existing and planned relevant United States
			 development efforts.
			(b)Report on
			 strategy
				(1)Requirement for
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the strategy
			 described in subsection (a), including a discussion of the elements described
			 in paragraph (2).
				(2)Report
			 elementsThe elements referred to in paragraph (1) are the
			 following:
					(A)A description of
			 existing or potential approaches to prevent child marriage and address the
			 vulnerabilities of populations who may be at risk of child marriage.
					(B)A description of
			 programs funded by the United States that address child marriage, and an
			 assessment of the impact of such programs in the areas of health, education,
			 and access to economic opportunities, including microfinance programs.
					(C)A description of
			 programs funded by the United States that are intended to prevent obstetric
			 fistula.
					(D)A description of
			 programs funded by the United States that support the surgical treatment of
			 obstetric fistula.
					(E)A description of
			 the impact of child marriage on the United States efforts to assist in
			 achieving the goals set out in the United Nations Millennium Declaration
			 adopted by the United Nations General Assembly on September 8, 2000 (resolution
			 55/2), including specifically the impact on efforts to—
						(i)eliminate gender
			 disparity in primary and secondary education;
						(ii)reduce child
			 mortality;
						(iii)improve
			 maternal health; and
						(iv)combat HIV/AIDS,
			 tuberculosis, malaria, and other disease.
						(F)A description of
			 the impact of child marriage on achieving the purposes set out in section 602
			 of the Millennium Challenge Act of 2003 (22 U.S.C. 7701).
					(G)A description of
			 how the issue of child marriage can best be integrated into existing or planned
			 United States programs to promote girls' education and skill-building,
			 healthcare, legal rights and awareness, and other relevant programs in
			 developing nations.
					(c)Report on child
			 marriageNot later than 2 years after the date of the enactment
			 of this Act, the Secretary, in consultation with other appropriate officials,
			 shall submit to the Committees on Foreign Relations and Appropriations of the
			 Senate and the Committees on Foreign Affairs and Appropriations of the House of
			 Representatives a report that describes—
				(1)United States
			 assistance programs that address child marriage;
				(2)the impact of
			 child marriage on maternal mortality and morbidity and on infant mortality in
			 countries in which child marriage is prevalent;
				(3)the projected
			 effect of such programs on increasing the age of marriage, reducing maternal
			 mortality and morbidity, reducing the incidence of obstetric fistula, reducing
			 the incidence of domestic violence, increasing girls’ access to and completion
			 of primary and secondary education, reducing the incidence of early
			 childbearing, and reducing HIV infection rates among married and unmarried
			 adolescents;
				(4)the scale and
			 scope of the practice of child marriage in developing nations; and
				(5)the status of
			 efforts by the government of each developing nation with a high incidence of
			 child marriage to eliminate such practices.
				6.Authorization of
			 assistance to reduce incidences of childhood marriage and obstetric
			 fistulaThe President is
			 authorized to provide assistance, including through international,
			 nongovernmental, or faith-based organizations or through direct assistance to a
			 recipient country, for programs to reduce the incidences of child marriage and
			 promote the empowerment of girls and young woman. Such assistance may
			 include—
			(1)improving the
			 access of girls and young women in developing nations to primary and secondary
			 education and vocational training;
			(2)supporting
			 community education activities to educate parents, community leaders, and
			 adolescents of the health risks associated with child marriage and the benefits
			 for adolescents, especially girls, of access to education, health care,
			 employment, microfinance, and savings programs;
			(3)supporting
			 community-based organizations in encouraging the prevention or delay of child
			 marriage and its replacement with other non-harmful rites of passage;
			(4)increasing access
			 of women to economic opportunities, including microfinance and small enterprise
			 development;
			(5)supporting
			 efforts to prevent gender-based violence;
			(6)improving access
			 of adolescents to adequate health care;
			(7)supporting
			 programs to promote educational and economic opportunities and access to health
			 care for adolescents who are already married;
			(8)supporting the
			 surgical repair of fistula, including the creation or expansion of centers for
			 the treatment of fistula in countries with high rates of fistula, and the care,
			 support, and transportation of persons in need of such surgery; and
			(9)supporting
			 efforts to reduce incidences of fistula, including programs to increase access
			 to skilled birth attendants, and to promote access to family planning where
			 desired by local communities.
			7.Research and
			 data collectionThe Secretary
			 shall work through the Agency and any other relevant agencies of the Department
			 of State, and in conjunction with relevant executive branch agencies as part of
			 their ongoing research and data collection activities, to—
			(1)collect and make
			 available data on the incidence of child marriage in countries that receive
			 foreign or development assistance from the United States where the practice of
			 child marriage is prevalent; and
			(2)collect and make
			 available data on the impact of the incidence of child marriage and the age at
			 marriage on progress in meeting key development goals.
			8.Human rights
			 reportThe Secretary shall
			 include in the Department of State’s Annual Country Reports on Human Rights
			 Practices a section for each country where child marriage is prevalent,
			 outlining the status of the practice of child marriage in that country.
		9.Authorization of
			 appropriations and other fundingThere are authorized to be appropriated to
			 carry out the provisions of this Act, and the amendments made by this Act, in
			 addition to funds otherwise available for such purposes, amounts as
			 follows:
			(1)$15,000,000 for
			 fiscal year 2008.
			(2)$20,000,000 for
			 fiscal year 2009.
			(3)$25,000,000 for
			 fiscal year 2010.
			
